          Case 1:20-cv-09526-JPC Document 28 Filed 12/17/20 Page 1 of 1
                                                                         E. Evans Wohlforth
                                                                         Director

                                                                         Gibbons P.C.
                                                                         One Gateway Center
                                                                         Newark, NJ 07102-5310
                                                                         Direct: 973-596-4879 Fax: 973-639-6486
                                                                         ewohlforth@gibbonslaw.com




                                       December 17, 2020

VIA ECF & E-MAIL (CronanNYSDChambers@nysd.uscourts.gov)
Hon. John P. Cronan, U.S.D.J.
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re:     Valentini v. Group Health Incorporated, et al., No. 1:20-cv-09526

Your Honor:

        This firm represents Defendants, CareCore National LLC d/b/a eviCore (“eviCore”), the
entity named in the Complaint as Group Health Incorporated now formally EmblemHealth Plan,
Inc. (hereinafter for the avoidance of confusion “GHI”) and Emblem Health, Inc. (“Emblem”)
(hereinafter, eviCore and GHI shall collectively be referred to as the “Moving Defendants”), in the
above action. On December 16, 2020, we submitted a Letter Motion to Seal certain portions of
the Moving Defendants’ Briefs in Support of their Motions to Dismiss and Exhibits A-F to the
Certification of E. Evans Wohlforth, Jr. (“Wohlforth Certification”) in support of same.

         We write to withdraw the Moving Defendants’ Motion to Seal as to Exhibit A to the
Wohlforth Certification, consisting of the GHI Comprehensive Benefits Plan (CBP) and
Certificate of Insurance. Contemporaneously with the submission of this letter, we will publicly
file Exhibit A on the docket and file a revised proposed redacted version of eviCore’s Brief in
support of its Motion to Dismiss. We will also file a revised version of eviCore’s Brief in support
of its Motion to Dismiss under seal, highlighting the proposed redacted portions of the publicly
available document. GHI’s Brief in support of its Motion to Dismiss does not contain any
redactions related to Exhibit A to the Wohlforth Certification, and therefore no revision of that
filing is required.

        Thank you for Your Honor’s attention to this matter. Should the Court have any questions,
please do not hesitate to have a member of the Court’s staff contact me.

                                                     Respectfully,

                                                      s/ E. Evans Wohlforth, Jr.

                                                      E. Evans Wohlforth, Jr.

cc: Steve Cohen, Esq. (via e-mail)
    Jordan K. Merson, Esq. (via e-mail)
